DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/22.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190319076 (Lee et al).
Concerning claim 1, Lee discloses (Figs. 10B, 10C, and 3) a first transistor (T2) disposed in a display area, the first transistor comprising a first active (OSP2) pattern and a first gate electrode (GE2);  a second transistor (T1) electrically connected to the first transistor, the second transistor comprising a second active pattern (OSP1) and a second gate electrode (GE1); a light-emitting element (OLED) electrically connected to at least one of the first transistor and the second transistor (Fig. 10C); a power wiring (SP1) disposed in a peripheral area surrounding the display area, the power wiring comprising: a first power wiring pattern; a second power wiring pattern spaced apart from the first power wiring pattern (Fig. 10C); and a bridge pattern (SPB) connecting the first power wiring pattern and the second power wiring pattern (Fig. 10C); a signal wiring (CN1) disposed in the peripheral area; and an insulating layer disposed covering the power wiring and the signal wiring (Fig. 10C), the insulating layer comprising an organic layer-removed area (SP-OP) in which at least a part of the is insulating layer is removed, wherein the bridge pattern overlapping the organic layer-removed area (Fig. 10C), wherein the power wiring and the signal wiring overlap each other in the organic layer-removed area (Fig. 10C), wherein the signal wiring is disposed in a same layer as the first gate electrode, and the bridge pattern is disposed in a same layer as the second gate electrode (Fig. 10C).
Continuing to claim 2, Lee discloses  a gate wiring pattern disposed on the first gate electrode (Fig. 10C).
Referring to claim 5, Lee discloses comprising an encapsulation layer (TFE) covering the light-emitting element.
Regarding claim 8, Lee discloses wherein the power wiring is configured to transfer a power to the light-emitting element (Fig. 10C).
Considering claims 9 and 10, Lee discloses wherein the power wiring comprises:

a second power wiring configured to transfer a second power voltage to the light-emitting element and wherein the signal wiring is configured to transfer a data signal to at least one of the first transistor and the second transistor ([0110] and [0209]-[0211]).
Pertaining to claim 11, Lee discloses wherein the first active pattern comprises silicon, and wherein the second active pattern comprises oxide semiconductor ([0118]).
As to claim 12, Lee discloses wherein a contact area of the bridge pattern and the first power wiring pattern extends along the first power wiring pattern (Fig. 10C).

Allowable Subject Matter

Claims 3, 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 3 recites the limitations further comprising:  a first insulation layer covering the first active pattern; a second insulation layer covering the first gate electrode; a third insulation layer covering the gate wiring pattern; a fourth insulation layer covering the second gate electrode and the bridge pattern; and a first source metal pattern disposed on the fourth insulation layer and including a source electrode and a drain electrode, wherein the insulating layer comprises: a fifth insulation layer covering the first source metal pattern; and a pixel-defining layer disposed on the fifth insulation layer. These limitations in combination with the other limitations as set forth in .
Claim 7 recites the limitations wherein the signal wiring comprises a first fan-out line disposed in a same layer as the first gate electrode and a second fan-out line disposed in a same layer as the gate wiring pattern. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/26/22